Citation Nr: 0838440	
Decision Date: 11/06/08    Archive Date: 11/18/08

DOCKET NO.  03-28 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1. Entitlement to service connection for migraine headaches.

2. Entitlement to service connection for hypertension.

3.  Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason Barlow, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1954 to 
January 1958.   

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, which, in pertinent part, denied service connection 
for migraine headaches, hypertension, and bilateral hearing 
loss.  An October 2004 rating decision granted service 
connection for bilateral hearing loss with an evaluation of 
10 percent, effective April 2002.  

The veteran appeared and testified at a Board hearing before 
the undersigned held in December 2003.  

The Board remanded the case in July 2006.  


FINDINGS OF FACT

1. The evidence is against a finding that the veteran has 
migraine headaches disability attributable to service

2. The evidence is against a finding that the veteran has a 
hypertension disability attributable to service

3. The evidence is against a finding that the veteran is 
entitled to an evaluation in excess of 10 percent for 
bilateral hearing loss.


CONCLUSIONS OF LAW

1. . The criteria for service connection for migraine 
headaches have not been met.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.102, 3.303 (2007).  

2. The criteria for service connection for hypertension have 
not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.102, 3.303 (2007).  

3. The criteria for an evaluation in excess of 10 percent for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2007); 38 C.F.R. § 4.85, 4.86. (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3159.

The notice requirements apply to all five elements of a 
service connection claim; (1) veteran status; (2) existence 
of disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice 
regarding the service connection claim claims for migraine 
headaches and hypertension by letter dated in August 2002  
The notifications substantially complied with the 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to 
obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 
(2004), requesting the claimant to provide evidence in his 
possession that pertains to claims.  

While the notification did not advise the veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claims for service connection are denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

The RO provided the appellant pre-adjudication notice 
regarding the service connection claim for hearing loss by 
letter dated in June 2002.  The notification substantially 
complied with the specificity requirements of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), requesting the claimant to 
provide evidence in his possession that pertains to the 
claims.  Following a Board remand, the RO granted service 
connection and assigned a 10 percent rating in October 2004.  
The veteran's disagreement with the rating assigned is a 
downstream issue and no further notice is required.   
Notwithstanding, the RO provided additional notice in October 
2006 and requested the veteran to submit evidence showing 
that his disability had worsened.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, and obtained medical opinions as to the 
severity of the veteran's migraine headaches, hypertension, 
and bilateral hearing loss.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the veteran's claims file.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts shown by the evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303.  
 
When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event or whether a preponderance of the evidence is against a 
claim, in which case, the claim is denied.  38 U.S.C.A . § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

I. Migraine headaches

The veteran alleges that he suffers from chronic migraine 
headaches that he incurred in service.  At the December 2003 
hearing, the veteran indicated he had experienced headaches 
for the past 20 to 25 years.   

Service medical records indicated that the veteran complained 
of headaches while in service.  In July 1956, the veteran 
indicated he was suffering from headaches along with neck 
pain.  In September 1956, the veteran indicated he had a 
headache while also being treated for a sore throat.  In 
August 1957, the veteran again complained of a headache over 
the frontal area and posterior to the ears.  

The first post-service evidence of a headache disability was 
in December 1996, some 40 years after discharge, when the 
veteran was diagnosed with migraine headaches, and he visited 
the doctor for a refill on his headache medication.  The 
veteran told the doctor that the prescription relieved his 
headaches.  

In May 2000 the veteran complained of headaches, and the VA 
doctor noted he had had headaches for the past six to seven 
years.  The doctor indicated the veteran's headaches 
responded well to medication.  

The veteran underwent a VA examination in September 2002.  
The VA doctor indicated the veteran's history of headaches 
began approximately 10 years ago.  The veteran indicated that 
the headaches were mostly in the occipital regions, but had 
migrated to both orbits with a heavy pressure on his eyes.  
The headaches lasted for several hours, but were alleviated 
by medication.  The doctor diagnosed the veteran with tension 
headaches.  

December 2003 VA treatment records indicate the veteran 
continued to suffer from headaches.  

The veteran underwent another VA examination in August 2005 
for his headaches.  The doctor indicated the veteran had been 
complaining of headaches for the last 10 to 12 years.  The 
veteran told the doctor the headaches occurred after 
stressful situations.  The doctor stated there was no history 
of head injury in service or in civilian life.  The veteran 
was diagnosed with tension headaches with a migraine 
component, and the doctor was unable to determine the 
etiology of the veteran's headaches.  

The veteran underwent another VA examination in December 
2005, and the VA doctor reviewed the claims file and previous 
VA examinations.  The doctor said he the veteran's headaches 
were not caused by or related to service.  

The service medical records do not indicate the in-service 
headaches were connected to an in-service event.  Similarly, 
the post-service medical records do not indicate the 
headaches were incurred due to service, nor were they 
connected to any post-service event.  In the December 2005 VA 
examination report, the doctor stated that the headaches were 
not caused by or related to the veteran's military service.  
Moreover, the post-service medical records and veteran's 
hearing testimony support that the majority of the veteran's 
complaints for chronic headaches began many years after 
discharge, which weighs heavily against the veteran's claim.  

There is no evidence of record attributing the current 
headache disability to service.

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and entitlement to service 
connection for migraine headaches is not warranted.  Gilbert 
v. Derwinski, 1 Vet. App. At 57-58.  

II. Hypertension

The veteran alleges that he suffers from hypertension that he 
incurred in service.  

Service medical records do not include complaints or a 
diagnosis for hypertension.  At the veteran's discharge 
examination in December 1957 the veteran's blood pressure was 
124/80.  

In September 2002 the veteran underwent a VA examination for 
his hypertension.  The claims file was not available for 
review, and the veteran indicated he had at least a 30 year 
history of hypertension.  The veteran had a 130/86 blood 
pressure at that examination.  The veteran was diagnosed with 
hypertension that was fairly controlled.  

In July 2004 the veteran underwent a VA examination, and the 
doctor reviewed the claim file.  The examining VA doctor 
diagnosed the veteran with hypertension and indicated that it 
was moderately controlled with medication.  He opined that 
the veteran's high blood pressure most likely started in the 
1980s.  

In August 2005, the veteran underwent a VA examination, and 
the doctor reviewed the claims file.  The doctor indicated 
that the veteran was diagnosed with hypertension over 30 
years ago.  

There is no evidence of record linking the veteran's current 
hypertension with his service.  

The veteran had no complaints or diagnosis of hypertension 
while in service.  The July 2004 VA doctor opined that the 
veteran's hypertension began in the 1980s, more than 20 years 
after discharge.  Moreover, there is no post-service medical 
record of complaint of or treatment for hypertension prior to 
2002l, more than 40 years after discharge. These facts weigh 
heavily against the claim.   

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and entitlement to service 
connection for hypertension is not warranted.  Gilbert v. 
Derwinski, 1 Vet. App. At 57-58.  

III. Bilateral hearing loss

The veteran alleges he is entitled to an evaluation in excess 
of 10 percent for his bilateral hearing loss.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. 38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the potential application of the 
various other provisions of 38 C.F.R., Parts 3 and 4 will be 
considered, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where entitlement to compensation already has been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Once the evidence 
is assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
If so, the claim is denied; if the evidence is in support of 
the claim or is in equal balance, the claim is allowed.  Id.

Hearing impairment is evaluated under 38 C.F.R. §§ 4.85, and 
is determined by comparing the results of controlled speech 
discrimination tests with the average hearing threshold 
level.  The hearing threshold levels are measured by pure 
tone audiometry tests in the frequencies of 1,000, 2,000, 
3,000 and 4,000 Hertz (cycles per second).  The Rating 
Schedule allows for such audiometric test results to be 
translated into a numeric designation, which range from Level 
I for essentially normal acuity to Level XI for profound 
deafness.  Based on the level of hearing impairment, a 
percentage evaluation is assigned to determine the level of 
compensation, ranging from noncompensable to 100 percent.  
Disability ratings for hearing impairment are derived by the 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered. Lendenmann v. Principi, 3 Vet. App. 345 (1992).

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
pure tone audiometry test. 38 C.F.R. § 4.85(a).

On authorized evaluation in July 2002, pure tone thresholds, 
in decibels, were as follows: 

HERTZ

500 
1000
2000
3000
4000
Right Ear 
60
60
50
55
45
Left Ear
55
50
45
45
50

The veteran had an average puretone threshold in the right 
ear of 53 and 47 in the left ear.  

Speech audiometry revealed speech recognition ability of 72 
percent in the right ear and 84 percent in the left ear.  

These audiological findings, when applied to the above cited 
rating criteria, translate to literal designations of Level V 
hearing in the right ear and Level II hearing in the left 
ear.  These findings support the assignment of a rating of 10 
percent under Table VII. See 38 C.F.R. §§ 4.85, 4.87, Tables 
VI and VII.  The veteran's acuity also does not fall under 
the exceptional patterns of hearing impairment, as pure tone 
thresholds at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is not shown to be 55 decibels or 
more; or 30 decibels or less at 1000 Hertz and 70 decibels or 
more at 2000 Hertz.  See 38 C.F.R. § 4.86.

In a June 2008 VA audiological examination, pure tone 
thresholds, in decibels, were as follows: 
HERTZ

500 
1000
2000
3000
4000
Right Ear 
60
50
40
35
35
Left Ear
55
45
40
35
30

The veteran had an average puretone threshold in the right 
ear of 40 in the right ear and 37.5 in the left ear.  

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and 90 percent in the left ear.  

The treating doctor diagnosed the veteran with moderate-to-
severe bilateral sensorineural hearing loss.  

These audiological findings, when applied to the above cited 
rating criteria, translate to literal designations of Level I 
hearing in the right ear and Level II hearing in the left 
ear.  These findings do not support the assignment of a 
compensable rating under Table VII. See 38 C.F.R. §§ 4.85, 
4.87, Tables VI and VII.  The veteran's acuity also does not 
fall under the exceptional patterns of hearing impairment, as 
pure tone thresholds at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is not shown 
to be 55 decibels or more; or 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz.  See 38 C.F.R. § 
4.86.

The Board will not disturb the 10 percent rating assigned.

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and entitlement to an increased 
rating for bilateral hearing loss is not warranted.  Gilbert 
v. Derwinski, 1 Vet. App. At 57-58.  

ORDER

1. Entitlement to service connection for migraine headaches 
is denied.

2. Entitlement to service connection for hypertension is 
denied.

3.  Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 10 percent disabling is denied.  






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


